


Exhibit 10.5


[image01.jpg]


PERFORMANCE UNIT AGREEMENT




Name of Participant:             _______________________________


Name of Plan:                 2015 Ashland Inc. Incentive Plan


Number of Performance Units:         _______________________


Three-Year Performance Period:        _______________________
Date of Award:                _______________________, 20____
Vesting Date of Award:            _______________________, 20____
Ashland Inc. (“Ashland”) hereby confirms the grant of a Performance Unit Award
(“Award”) to the above-named Participant (hereinafter called the “Participant”)
pursuant to the 2015 Ashland Inc. Incentive Plan (hereinafter called the “Plan”)
(Attachment 1) and this Performance Unit Agreement (“Agreement”) in order to
provide the Participant with an additional incentive to continue his/her
services to Ashland and to continue to work for the best interests of Ashland.
This Award is granted under, and subject to, all the terms and conditions of the
Long-Term Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the
Plan, including, but not limited to, the forfeiture provision of Section 16(H)
of the Plan. Capitalized terms used but not defined in this Agreement shall have
the meanings given such terms in the Plan or the LTIP, as applicable.
In consideration of this Award, the Participant agrees that without the written
consent of Ashland, the Participant will not (i) engage directly or indirectly
in any manner or capacity as principal, agent, partner, officer, director,
employee or otherwise in any business or activity competitive with the business
conducted by Ashland or any of its subsidiaries; or (ii) perform any act or
engage in any activity that is detrimental to the best interests of Ashland or
any of its subsidiaries, including, without limitation, (aa) solicit or
encourage any existing or former employee, director, contractor, consultant,
customer or supplier of Ashland or any of its subsidiaries to terminate his, her
or its relationship with Ashland or any of its subsidiaries for any reason, or
(bb) disclose proprietary or confidential information of Ashland or any of its
subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its subsidiaries
(the “Participant Covenants”), provided, however, that section (ii) above shall
not be breached in the event that the Participant discloses proprietary or
confidential information to the Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation. The Participant understands that if he or she makes a disclosure of
proprietary or confidential information that is covered above, he or she is not
required to inform Ashland, in advance or otherwise, that such disclosure(s) has
been made.


Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any


Personal and Confidential



--------------------------------------------------------------------------------




[image01.jpg]


reason: (i) Ashland may eliminate or reduce the amount of any compensation,
benefit, or payment otherwise payable by Ashland or any of its subsidiaries
(either directly or under any employee benefit or compensation plan, agreement,
or arrangement) to or on behalf of the Participant in an amount up to the total
amount paid (or closing stock price of Common Stock on the payment date
multiplied by the number of shares of Common Stock awarded) or payable to the
Participant under this Agreement; and/or (ii) Ashland may require the
Participant to pay Ashland an amount up to the total amount paid (or closing
stock price of Common Stock on the payment date multiplied by the number of
shares of Common Stock awarded) to the Participant under this Agreement; in each
case together with the amount of Ashland’s court costs, attorney fees, and other
costs and expenses incurred in connection therewith.
Based upon the attainment of the Performance Goals outlined in the LTIP and the
Participant’s continued employment through the Vesting Date, this Award of
Performance Units will be paid to the Participant in shares of Ashland Common
Stock, par value $0.01 per share (“Common Stock”).
Notwithstanding the foregoing, and notwithstanding any provision of Section
12(A) of the Plan to the contrary, this Award shall be treated as follows in the
event of a Change in Control during the Performance Period and while the
Participant remains employed by Ashland:
(i) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall be treated as follows:
(a) If the Change in Control occurs during the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the target number of Performance
Units by a fraction, the numerator of which is the number of days from the first
day of the Performance Period through the date of the Change in Control and the
denominator of which is the full number of days in the Performance Period; and
(II) a pro-rata portion of the Performance Units will be converted to a
time-based, stock-settled Restricted Stock Unit award, with the number of such
Restricted Stock Units determined by multiplying the target number of
Performance Units by a fraction, the numerator of which is the number of days
remaining in the Performance Period after the date of the Change in Control and
the denominator of which is the full number of days in the Performance Period,
and such Restricted Stock Units will continue to vest, subject to the
Participant’s continued employment through the Vesting Date; provided that any
such outstanding unvested Restricted Stock Units will immediately vest upon the
termination of the Participant’s employment by Ashland without “Cause” (as
defined below), and not as a result of the Participant’s Disability or death,
during the one-year period beginning on the date of the Change in Control.
    
(b) If the Change in Control occurs after the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the number of Performance Units
earned based upon actual achievement of the Performance Goals up to the














Personal and Confidential

-2-

--------------------------------------------------------------------------------




[image01.jpg]


date of the Change in Control by a fraction, the numerator of which is the
number of days from the first day of the Performance Period through the date of
the Change in Control and the denominator of which is the full number of days in
the Performance Period; and (II) a pro-rata portion of the Performance Units
will be converted to a time-based, stock-settled Restricted Stock Unit award,
with the number of such Restricted Stock Units determined by multiplying the
number of Performance Units earned based upon actual achievement of the
Performance Goals up to the date of the Change in Control by a fraction, the
numerator of which is the number of days remaining in the Performance Period
after the date of the Change in Control and the denominator of which is the full
number of days in the Performance Period, and such Restricted Stock Units will
continue to vest, subject to the Participant’s continued employment through the
Vesting Date; provided that any such outstanding unvested Restricted Stock Units
will immediately vest upon the termination of the Participant’s employment by
Ashland without “Cause” (as defined below), and not as a result of the
Participant’s Disability or death, during the one-year period beginning on the
date of the Change in Control.
(ii) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
Performance Units will immediately vest in full (without pro-ration) upon the
date of the Change in Control, based upon (a) the target number of Performance
Shares, if the Change in Control occurs during the first twelve (12) months of
the Performance Period; or (b) the number of Performance Units earned based upon
actual achievement of the Performance Goals up to the date of the Change in
Control, if the Change in Control occurs after the first twelve (12) months of
the Performance Period.
For purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).
Notwithstanding any other provision of this Agreement, the P&C Committee may, in
its sole discretion, provide for accelerated vesting of the Award at any time
and for any reason.
For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange.
To the extent that the Award becomes vested pursuant to this Agreement in
connection with a Change in Control or the termination of the Participant’s
employment thereafter, the vested portion of the Award will be paid within 30
days after such amount becomes vested as provided herein; provided, however,
that to the extent necessary to comply with Section 409A of the Code, any such
vested amount shall be payable












Personal and Confidential

-3-

--------------------------------------------------------------------------------




[image01.jpg]


upon the earlier of (i) within 30 days after the Vesting Date; (ii) within 30
days after the Participant’s separation from service (within the meaning of
Section 409A of the Code) or, if the Participant is a specified employee (as
determined by Ashland in accordance with Section 409A of the Code), within 30
days after the first business day that is at least six months after the
Participant’s separation from service; or (iii) within 30 days after the
occurrence of a Change in Control that constitutes a “change in control event”
within the meaning of Treasury Regulation § 1.409A-3(i)(5).
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Performance Units set forth above, subject to and upon all the
terms, provisions and conditions contained herein and in the LTIP and the Plan.
Copies of the Plan and related Prospectus are available for the Participant’s
review on Fidelity’s website.
Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Inc., Attn: Shea Blackburn, 50 E. RiverCenter
Blvd., Covington, KY 41011, this consent shall be effective for the duration of
the Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.
Please contact Shea Blackburn (859) 815-3720; swblackburn@ashland.com if you
have any questions.
This Award of Performance Units is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. The right to the Performance Units under the Plan shall expire if not
accepted by __________________.


By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the












Personal and Confidential

-4-

--------------------------------------------------------------------------------




[image01.jpg]


Prospectus Information and hereby accepts this Award on the terms and conditions
set forth herein and in the Plan, and acknowledges that he or she had the
opportunity to obtain independent legal advice at his or her expense prior to
accepting this Award.


IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.




ASHLAND INC.




By:    __________________________________


Name: __________________________________
Title:     __________________________________
































































Personal and Confidential

-5-